DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16151,191 filed on 10/3/18 and is a CON of 16/143,305 09/26/2018 which is a CON of 15/973,406 05/07/2018 which is a CIP of PCT/US17/31721 05/09/2017 which claims benefit of 62/333,589 05/09/2016 and claims benefit of 62/350,672 06/15/2016 and claims benefit of 62/412,843 10/26/2016 and claims benefit of 62/427, 141 11/28/2016 and said 15/973,406 05/07/2018 claims benefit of 62/540,557 08/02/2017 and claims benefit of 62/562,487 09/24/2017 and claims benefit of 62/583,487 11/08/2017 and said 16/143,305 09/26/2018 is a CON of  PCT/US18/45036 08/02/2018 which is a CON of 15/973,406 05/07/2018 and claims benefit of 62/540,557 08/02/2017 and claims benefit of 62/540,513 08/02/2017and  claims benefit of 62/562,487 09/24/2017 and claims benefit of 62/583,487 11/08/2017 and said 16/143,305 09/26/2018 claims benefit of 62/583,487 11/08/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
Response to Amendment
This office action is in response to the amendment/arguments filed on 9/10/2021 wherein claims 1-20 are pending and ready for examination. No new or canceled claims have been cited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 2005/0011278 A 1, Brown et al, hereinafter referenced as Brown.
As to independent claim 1, Brown teaches “A monitoring system for data collection in an industrial environment, the system comprising: a data collector communicatively coupled to a plurality of input channels connected to data collection points operationally coupled to at least one industrial component, wherein the at least one industrial component is vibrationally coupled to at least a second industrial component in the industrial environment;” ([abstract] wherein a diagnostic device in an industrial environment is used to identify a condition or other occurrence in the industrial process. Moreover, fig 2 wherein the data input and external input reads on “input channels”, similarly in fig 1 as in [0029-0032] wherein the electronics collocated in single package input data such as input and condition of the acoustic sensor signal, also reads on “a data collector communicatively coupled to a plurality of input channels”; “monitoring electronics 108 includes input functionality ……via external or via local integral operator interface…… bidirectional communication via digital bus such as HART, Foundation Field Bus, CAN or other digital media”, see [0038]. Note: that the embodiment of fig 1 is the generic simplified representation of the system, while the embodiment of fig 2 is the more detailed yet same system [0008-0009], thus the examiner interchangeably and in combination, references the figures. Also see [0038-0039] wherein the data input 220 is provided via buffer 221 which is also part system that collects data and communicate such data via paths, i.e. part of the data collector/ input channels.  Moreover, [0019-0020] wherein one industrial component is pipe wall wherein its vibration is determined, whereas the second component could be one of the other disclosed devices such as “turbine, pumps, rotors, mixers, and other rotating reciprocating equipment, heat exchanger, valves….”. Furthermore, [0033-0034] wherein the second device being for example, a pump or a valve or any of the fixed equipment is disclosed. Moreover, [0039-0040] wherein the characteristics of a defined specific device (being a pipe or pump or valve or any of the fixed equipment), and yet the fault type (such as corrosion and/or fouling or cracking such as in [0034-0035]) to be determined “acoustic changes in background noise or in noise associated with a specific device can be isolated.”; “to determine whether fouling and/or corrosion has occurred in the system.” Moreover, [0022] and [0036] “The diagnostic system 100 includes a pipe 102 with fixed equipment 104 coupled to the pipe 102”, wherein the pipe reads on one industrial component is vibrationally coupled to at least a second industrial component “fixed equipment”.)
“a data storage structured to store a plurality of stored system response patterns associated with noise detection during operation of the at least one industrial component;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected, wherein such signature is stored in database as in [0039-0040] "baseline data stored in the memory”, "baseline", "baseline signal”, reads on "library". Due to a wide range of possible noise events take place such as, for example in [0033-0035] "change in noise signature," wherein such signature could be a cracking event which has its specific corresponding signature, or it could be corrosion which has its corresponding signature that differs from the first one and differs from other events of plugging signature, or it could provide pressure indication or valve health indication i.e. a plurality of signatures/ patterns of a plurality of segments and pipes, see fig 8, [0093] "acoustic patterns". [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system".)
“a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels;” (as explained above referring to fig 1-2, [0029-0032] and [0039], the data collection input channels are represented by the plurality of the electronics and the buffer, the data is fed from the detectors/sensors to the data input, external input and then memory, and then the collected data to be analyzed via the control center 114/214 and the electronics 108/208 including the microprocessor [0030-0031] and [0037-0038], wherein such elements reads on "data acquisition circuit structured to interpret a plurality of detection values from the collected data". [0034-0041], [0033-0035] the microprocessor and control center via an algorithm determine and detect defects and events and diagnose them, wherein the isolation of the symptoms of the specific device and the type of the fault to be determined via the controlling center and the microprocessor/ “through an algorithm” [0033] and [0021], see the explanations above and the details in fig 8 and [0093-0094]. Moreover, [0036], the plurality of sensors is affixed at the plurality of pipe segments 202, and equipment 204 representing “the claimed one and second components”. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system". See claims 14-15 and [0061] as the data is interpreted.)
“a data analysis circuit structured to: analyze the collected data; determine a measured noise pattern acquired from the at least one industrial component; and compare the measured noise pattern to the plurality of stored system response patterns to determine an identified noise pattern corresponding to the second industrial component;” ([0039-0040] and [0033-0035] wherein the specific defective device in terms of analyzing the noise pattern, and then, the type of the defect is determined, which reads on “analyze the collected data; determine a measured noise pattern acquired from the at least one industrial component”. Moreover, [0036] wherein the fixed equipment 204 to be diagnosed which reads on “second component”, see [0033-0034] wherein the fixed equipment is equivalent to pump or valve. Moreover, fig 8 and [0093-0094] and claims 1- 3, the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature within an industrial system, is illustrated, also see [0033-0035] "detect the change in the noise signature", wherein a plurality of signatures to compare with “By comparing the signatures after the Fast Fourier Transform has been applied”. Moreover, figs 5A-B and fig 1-2 wherein the industrial system/components are illustrated. Also see [0030-0041]. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system", see claims 14-15 and [0061]. The control center 114/214 and the electronics 108/208 of fig 1-2 including the microprocessor [0030-0031] and [0037-0038], analyze the data, which reads on "data analysis circuit". [0034-0041], [0033-0035] the microprocessor and control center via an algorithm determine and detect defects and events and diagnose them, wherein the isolation of the symptoms of the specific device and the type of the fault to be determined via the controlling center and the microprocessor/ “through an algorithm” [0033] and [0021])
Note: The claimed language refers to “data analysis circuit” and “data acquisition circuit structured to interpret plurality of detection values” the two limitations refer to the same aspect of data analysis (i.e. interpreting data is equivalent to analyzing data), thus these two limitations are interpreted to be covered under the control center and the electronics including the microprocessor and the algorithms, as explained above.
“and a response circuit structured to modify data collection from at least one input channel connected to data collection points operationally coupled to the second industrial component in response to the identified noise pattern.” ([0040-0041] “This makes it possible to make a software adjustment in the circuitry of the monitoring electronics, without changing the circuit arrangement”, wherein the adjustment reads on “modify”. Also [0040-0041] “thereby allowing the microprocessor 224 to isolate the flow vortex measurements from background noise and to return both portions of the signal to the control center 214 for processing against the baseline signal to determine whether fouling and/or corrosion has occurred in the system.” Wherein isolating the measurement from the background noise and return both signals to the control center reads on “modify” as well. Wherein such modification is applied on the data collected from the pipes and/or the fixed equipment as well, see figures 1-2 and [0040-0041], i.e. the second component/fixed equipment is included.
Note: the claimed language does not distinguish whether the second component is different from the first/one component, or the same. The rejection has been applied based on the broadest reasonable interpretation. However, for the sake of compact prosecution, if the second component is meant to be the same type of the first component, then one of ordinary skill in the art would recognize that the same type equipment out of the plurality could be applied such as one of the pipes and a second pipe out of the plurality of the pipes, or one of the valves and a second valves out of the plurality can be implemented within the diagnostic process. Similarly, any two equipment of the same type of the fixed equipment 106/206 of fig 1-2 could be applied. Bottom line, giving examples of one component does not restrict the other components operationally coupled within the system to be considered and applied. [0041] “The fixed equipment may also refer to vessels, conduits, piping, and tanks, or any other structure associated with the process.”

As to independent claim 8, Brown teaches “A computer-implemented method for data collection in an industrial environment, the method comprising: continuously collecting data from a plurality of input channels communicatively coupled to a data collector, wherein an at least one industrial component is vibrationally coupled to at least a second industrial component in the industrial environment;” ([abstract] a monitoring system of an industrial system, wherein the system includes a microprocessor and algorithm as in [0021], [0030] and [0040] which reads on “computer implemented method. ([abstract] wherein a diagnostic device in an industrial environment is used to identify a condition or other occurrence in the industrial process. Moreover, fig 2 wherein the data input and external input reads on “input channels”, similarly in fig 1 as in [0029-0032] wherein the electronics collocated in single package input data such as input and condition of the acoustic sensor signal, also reads on “a data collector communicatively coupled to a plurality of input channels”; “monitoring electronics 108 includes input functionality ……via external or via local integral operator interface…… bidirectional communication via digital bus such as HART, Foundation Field Bus, CAN or other digital media”, see [0038]. Note: that the embodiment of fig 1 is the generic simplified representation of the system, while the embodiment of fig 2 is the more detailed yet same system [0008-0009], thus the examiner interchangeably and in combination, references the figures. Also see [0038-0039] wherein the data input 220 is provided via buffer 221 which is also part system that collects data and communicate such data via paths, i.e. part of the data collector/ input channels.  Moreover, [0019-0020] wherein one industrial component is one of the valves of [0091] “the diagnostic system 700 can be utilized on all flanged valves from any manufacturer, and can be used on non-flanged valves if the valve body is tapped for pressure ports” and wherein the determination algorithm is shown in fig 8 and [0093], whereas the second component could be a second valve out of the valve mentioned in [0091], or any of the devices that needs continuous monitoring such as continuous pressure monitoring out of the disclosed devices “turbine, pumps, rotors, mixers, and other rotating reciprocating equipment, heat exchanger, valves….”. Furthermore, [0033-0034] wherein the second device being a pump or valve or any of the fixed equipment is disclosed. Moreover, [0039-0040] wherein the characteristics of a defined specific device (being a pipe or pump or valve or any of the fixed equipment), and yet the fault type (such as corrosion and/or fouling or health status or cracking such as in [0034-0035]) to be determined “acoustic changes in background noise or in noise associated with a specific device can be isolated.”; “to determine whether fouling and/or corrosion has occurred in the system.” Moreover, [0022] and [0036] “The diagnostic system 100 includes a pipe 102 with fixed equipment 104 coupled to the pipe 102”, wherein one of the fixed equipment such as one valves reads on one industrial component is vibrationally coupled to at least a second industrial component “fixed equipment” such as the a second valve out of the valves of [0091-0092], see fig 7A-C wherein such valve is continuously being monitored [0091] wherein “on-line method” i.e. active method, i.e. continuously active; “continuously updated valve operation point and the pneumatic actuation pressure”, [0086] “on-line valve diagnostic device” wherein such device can be added into an existing system, thus the existing system does not have to continuously operate, since the continuous operations is done by the on-line diagnostic device [0091], thus reducing power consumption while providing the continuous monitoring only for the specific elements that need such continuous/active monitoring process.)
“while continuously collecting the data from the plurality of input channels:” (the continuous monitoring and data collection of (valve condition and pneumatic pressure) is disclosed in [0086-0092] as explained above.)
storing a plurality of stored system response patterns in a data storage associated with noise detection during operation of the at least one industrial component;” ([0086] “on-line valve diagnostic device”, “a gauge pressure sensor”, “then delivered to the microprocessor and memory (diagnostic logic) circuitry 732, which processes the digital output into a signal indicative of the health of the valve.” Moreover, the diagnostic aspect based on comparing with a reference value as in [0087-0092] as the reference value are part of patterns as in fig 8 and [0093]. Moreover, [0033-0034] comparison with noise signature/ pattern and based on change in noise is detected, wherein such signature is stored in database as in [0039-0040] "baseline data stored in the memory”, "baseline", "baseline signal”, reads on "library". Due to a wide range of possible noise events take place such as, for example in [0033-0035] "change in noise signature," wherein such signature could be a cracking event which has its specific corresponding signature, or it could be corrosion which has its corresponding signature that differs from the first one and differs from other events of plugging signature, or it could provide pressure indication or valve health indication i.e. a plurality of signatures/ patterns of a plurality of segments and pipes, see fig 8, [0093] "acoustic patterns". [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system".)
“interpreting a plurality of detection values from the collected data, wherein each of the plurality of detection values corresponds to at least one of the plurality of input channels;” (as explained above referring to fig 1-2, [0029-0032] and [0039], the data collection input channels are represented by the plurality of the electronics and the buffer, the data is fed from the detectors/sensors to the data input, external input and then memory, and then the collected data to be analyzed via the control center 114/214 and the electronics 108/208 including the microprocessor [0030-0031] and [0037-0038], wherein the collected data from the plurality of detection values, gets analyzed and interpreted. [0034-0041], [0033-0035] the microprocessor and control center via an algorithm determine and detect defects and events and diagnose them, wherein the isolation of the symptoms of the specific device and the type of the fault to be determined via the controlling center and the microprocessor/ “through an algorithm” [0033] and [0021], see the explanations above and the details in fig 8 and [0093-0094]. Moreover, [0036], the plurality of sensors is affixed at the plurality of pipe segments 202, and equipment 204 wherein one component could be one valve whereas another component could be another valve or any equipment that needs continuous monitoring of its parameters/pressure and functionalities”. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system". See claims 14-15 and [0061] as the data is interpreted.)
“determining a measured noise pattern for the at least one industrial component in response to the plurality of detection values, the measured noise pattern generated in part by the second industrial component;” ([0039-0040] and [0033-0035] wherein the specific defective device in terms of analyzing the noise pattern, and then, the type of the defect is determined, which reads on “determine a measured noise pattern acquired from the at least one industrial component”. Moreover, [0036] wherein the fixed equipment 204 to be diagnosed which reads on “second component”, see [0033-0034] wherein the fixed equipment is equivalent to pump or valve or any equipment that needs a continuous monitoring for its functionalities or parameters such as pressure. Moreover, fig 8 and [0093-0094] and claims 1- 3, the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature within an industrial system, is illustrated, also see [0033-0035] "detect the change in the noise signature", wherein a plurality of signatures to compare with “By comparing the signatures after the Fast Fourier Transform has been applied”. Moreover, figs 5A-B and fig 1-2 wherein the industrial system/components are illustrated. Also see [0030-0041]. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system", see claims 14-15 and [0061]. The control center 114/214 and the electronics 108/208 of fig 1-2 including the microprocessor [0030-0031] and [0037-0038], analyze the data. [0034-0041], [0033-0035] the microprocessor and control center via an algorithm, determine and detect any defects and events and diagnose them, wherein the isolation of the symptoms of the specific device and the type of the fault to be determined via the controlling center and the microprocessor/ “through an algorithm” [0033] and [0021] see fig 8 and [0093-0094])
“comparing the measured noise pattern to the plurality of stored system response patterns to determine an identified noise pattern;” ([0093-0094] and fig 8)
“and modifying data collection from at least one input channel connected to data collection points operationally coupled to the second industrial component in response to the identified noise pattern.” ([0040-0041] “This makes it possible to make a software adjustment in the circuitry of the monitoring electronics, without changing the circuit arrangement”, wherein the adjustment reads on “modify”. Also [0040-0041] “thereby allowing the microprocessor 224 to isolate the flow vortex measurements from background noise and to return both portions of the signal to the control center 214 for processing against the baseline signal to determine whether fouling and/or corrosion has occurred in the system.” Wherein isolating the measurement from the background noise and return both signals to the control center reads on “modify” as well. Wherein such modification is applied on the data collected from the pipes and/or the fixed equipment as well, see figures 1-2 and [0040-0041], i.e. the second valve/fixed equipment is included. Moreover, fig 7A-C and [0086-0090] wherein the modification in terms of initializing and reinitializing reference values, is applied.)
Note: the claimed language does not distinguish whether the second component is different from the first/one component, or the same. The rejection has been applied based on the broadest reasonable interpretation. However, for the sake of compact prosecution, if the second component is meant to be the same type of the first component, then one of ordinary skill in the art would recognize that the same type equipment out of the plurality could be applied such as one of the pipes and a second pipe out of the plurality of the pipes, or one of the valves and a second valves out of the plurality can be implemented within the diagnostic process. Similarly, any two equipment of the same type of the fixed equipment 106/206 of fig 1-2 could be applied. Bottom line, giving examples of one component does not restrict the other components operationally coupled within the system to be considered and applied. [0041] “The fixed equipment may also refer to vessels, conduits, piping, and tanks, or any other structure associated with the process.”

As to independent claim 15, Brown teaches “An apparatus for monitoring data collection in an industrial environment, the apparatus comprising: a data collector communicatively coupled to a plurality of input channels connected to data collection points on at least one industrial component, wherein the at least one industrial component is vibrationally coupled to at least a second industrial component in the industrial environment;” ([abstract] wherein a diagnostic device in an industrial environment is used to identify a condition or other occurrence in the industrial process. Moreover, fig 2 wherein the data input and external input reads on “input channels”, similarly in fig 1 as in [0029-0032] wherein the electronics collocated in single package input data such as input and condition of the acoustic sensor signal, also reads on “a data collector communicatively coupled to a plurality of input channels”; “monitoring electronics 108 includes input functionality ……via external or via local integral operator interface…… bidirectional communication via digital bus such as HART, Foundation Field Bus, CAN or other digital media”, see [0038]. Note: that the embodiment of fig 1 is the generic simplified representation of the system, while the embodiment of fig 2 is the more detailed yet same system [0008-0009], thus the examiner interchangeably and in combination, references the figures. Also see [0038-0039] wherein the data input 220 is provided via buffer 221 which is also part system that collects data and communicate such data via paths, i.e. part of the data collector/ input channels.  Moreover, [0019-0020] wherein one industrial component is pipe wall wherein its vibration is determined, whereas the second component could be one of the other disclosed devices such as “turbine, pumps, rotors, mixers, and other rotating reciprocating equipment, heat exchanger, valves….”. Furthermore, [0033-0034] wherein the second device being for example, a pump or a valve or any of the fixed equipment is disclosed. Moreover, [0039-0040] wherein the characteristics of a defined specific device (being a pipe or pump or valve or any of the fixed equipment), and yet the fault type (such as corrosion and/or fouling or cracking such as in [0034-0035]) to be determined “acoustic changes in background noise or in noise associated with a specific device can be isolated.”; “to determine whether fouling and/or corrosion has occurred in the system.” Moreover, [0022] and [0036] “The diagnostic system 100 includes a pipe 102 with fixed equipment 104 coupled to the pipe 102”, wherein the pipe reads on one industrial component is vibrationally coupled to at least a second industrial component “fixed equipment”.)
“a data storage structured to store a plurality of stored system response patterns associated with noise detection during operation of the at least one industrial component;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected, wherein such signature is stored in database as in [0039-0040] "baseline data stored in the memory”, "baseline", "baseline signal”, reads on "library". Due to a wide range of possible noise events take place such as, for example in [0033-0035] "change in noise signature," wherein such signature could be a cracking event which has its specific corresponding signature, or it could be corrosion which has its corresponding signature that differs from the first one and differs from other events of plugging signature, or it could provide pressure indication or valve health indication i.e. a plurality of signatures/ patterns of a plurality of segments and pipes, see fig 8, [0093] "acoustic patterns". [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system".)
“a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels;” (as explained above referring to fig 1-2, [0029-0032] and [0039], the data collection input channels are represented by the plurality of the electronics and the buffer, the data is fed from the detectors/sensors to the data input, external input and then memory, and then the collected data to be analyzed via the control center 114/214 and the electronics 108/208 including the microprocessor [0030-0031] and [0037-0038], wherein such elements reads on "data acquisition circuit structured to interpret a plurality of detection values from the collected data". [0034-0041], [0033-0035] the microprocessor and control center via an algorithm determine and detect defects and events and diagnose them, wherein the isolation of the symptoms of the specific device and the type of the fault to be determined via the controlling center and the microprocessor/ “through an algorithm” [0033] and [0021], see the explanations above and the details in fig 8 and [0093-0094]. Moreover, [0036], the plurality of sensors is affixed at the plurality of pipe segments 202, and equipment 204 representing “the claimed one and second components”. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system". See claims 14-15 and [0061] as the data is interpreted.)
“a data analysis circuit structured to: determine a measured noise pattern for the at least one industrial component in response to the collected data; compare the measured noise pattern to the plurality of stored system response patterns to determine an identified noise pattern;” ([0039-0040] and [0033-0035] wherein the specific defective device in terms of analyzing the noise pattern, and then, the type of the defect is determined, which reads on “analyze the collected data; determine a measured noise pattern acquired from the at least one industrial component”. Moreover, [0036] wherein the fixed equipment 204 to be diagnosed which reads on “second component”, see [0033-0034] wherein the fixed equipment is equivalent to pump or valve. Moreover, fig 8 and [0093-0094] and claims 1- 3, the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature within an industrial system, is illustrated, also see [0033-0035] "detect the change in the noise signature", wherein a plurality of signatures to compare with “By comparing the signatures after the Fast Fourier Transform has been applied”. Moreover, figs 5A-B and fig 1-2 wherein the industrial system/components are illustrated. Also see [0030-0041]. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system", see claims 14-15 and [0061]. The control center 114/214 and the electronics 108/208 of fig 1-2 including the microprocessor [0030-0031] and [0037-0038], analyze the data, which reads on "data analysis circuit". [0034-0041], [0033-0035] the microprocessor and control center via an algorithm determine and detect defects and events and diagnose them, wherein the isolation of the symptoms of the specific device and the type of the fault to be determined via the controlling center and the microprocessor/ “through an algorithm” [0033] and [0021])
Note: The claimed language refers to “data analysis circuit” and “data acquisition circuit structured to interpret plurality of detection values” the two limitations refer to the same aspect of data analysis (i.e. interpreting data is equivalent to analyzing data), thus these two limitations are interpreted to be covered under the control center and the electronics including the microprocessor and the algorithms, as explained above.
“and a response circuit structured to modify data collection from at least one input channel connected to data collection points operationally coupled to the second industrial component in response to the identified noise pattern.” ([0040-0041] “This makes it possible to make a software adjustment in the circuitry of the monitoring electronics, without changing the circuit arrangement”, wherein the adjustment reads on “modify”. Also [0040-0041] “thereby allowing the microprocessor 224 to isolate the flow vortex measurements from background noise and to return both portions of the signal to the control center 214 for processing against the baseline signal to determine whether fouling and/or corrosion has occurred in the system.” Wherein isolating the measurement from the background noise and return both signals to the control center reads on “modify” as well. Wherein such modification is applied on the data collected from the pipes and/or the fixed equipment as well, see figures 1-2 and [0040-0041], i.e. the second component/fixed equipment is included.
Note: the claimed language does not distinguish whether the second component is different from the first/one component, or the same. The rejection has been applied based on the broadest reasonable interpretation. However, for the sake of compact prosecution, if the second component is meant to be the same type of the first component, then one of ordinary skill in the art would recognize that the same type equipment out of the plurality could be applied such as one of the pipes and a second pipe out of the plurality of the pipes, or one of the valves and a second valves out of the plurality can be implemented within the diagnostic process. Similarly, any two equipment of the same type of the fixed equipment 106/206 of fig 1-2 could be applied. Bottom line, giving examples of one component does not restrict the other components operationally coupled within the system to be considered and applied. [0041] “The fixed equipment may also refer to vessels, conduits, piping, and tanks, or any other structure associated with the process.”
As to claims 2, 6, 9, 16 and 20, Brown teaches “wherein the response circuit is further structured to rebalance loads of the second industrial component in response to the identified noise pattern.” ([0083] “The actuator pressure (Pl) may change as a result of the control loop changing due to a process disturbance or a need to run the process at a different operating point”. Moreover, [0089] “the device again initializes the reference values”; “reinitialize the reference values” reads on “rebalance loads”. Moreover, [0040] “This makes it possible to make a software adjustment in the circuitry of the monitoring electronics, without changing the circuit arrangement”, wherein the adjustment reads on “rebalance load”.)
As to claims 4, 11 and 18, Brown teaches “wherein the response circuit is further structured to adjust a process of the second industrial component in response to the identified noise pattern.” ([0040] “This makes it possible to make a software adjustment in the circuitry of the monitoring electronics, without changing the circuit arrangement”, wherein the adjustment reads on “modify”. Furthermore, [0052] "Thus, the detected acoustic signature may provide a basis for predicting corrosion or fouling conditions in the system", see claims 14-17. [0068] may include maintenance which include removing/ adding a certain equipment/hardware changes, or partially removing while under maintenance as known in the art, i.e. if one valve is not operating properly (stuck or broken) [0080], [0083] and [0087-0089], a suitable maintenance action or removal to be applied. ([0083] “The actuator pressure (Pl) may change as a result of the control loop changing due to a process disturbance or a need to run the process at a different operating point”.)

As to claims 5, 12 and 19, Brown teaches “wherein the process is at least one of a life cycle process, a duty cycle process, operational process, a time-driven process, or an event-driven process.” ([0091-0092] and example of an operational status of the equipment “how the valve is acting” and wherein a certain event such as “fouling” could take place, i.e. event driven. See [0088-0090] wherein the operational pressure of the valve is determined, and wherein the event of pressure change is to be detected, see figs 7A-C, also see [0083] “The actuator pressure (Pl) may change as a result of the control loop changing due to a process disturbance or a need to run the process at a different operating point”. Moreover, [0033] the periodic monitoring of background noise signature, reads on “time driven process”. [0088] “every couple second until the value has changed” which reads on “event driven” and time-driven process”). The claimed language states “at least one of” i.e. one limitation should suffice.
As to claims 7 and 14, Brown teaches “the data analysis circuit is further to remove a background noise from the plurality of detection values to determine the measured noise pattern.” (fig 8 and [0093-0094] “The diagnostic circuit separates acoustic patterns associated with vortices from background noise”. Also see [0020-0021], [0033] and [0039-0040].) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claims 1, 8 and 15 respectively above, and further in view of US 2004/0019461 A1, Bouse et al, hereinafter referenced as Bouse.
As to claims 3, 10 and 17, Brown teaches [0068] may include maintenance which include removing/ adding a certain equipment/hardware changes, or partially removing while under maintenance as known in the art, i.e. if one valve is not operating properly (stuck or broken) [0080], [0083] and [0087-0089], a suitable maintenance action or removal to be applied.
The claimed language states “at least one of”, thus one limitation should suffice, i.e. this rejection should suffice alone, yet the examiner chooses to consider all three limitations in order to provide a compact prosecution.
However, Brown is silent in regards to extend a life of the second industrial component.
Bouse teaches “wherein the rebalancing achieves at least one of: an extended a life of the second industrial component, an improved probability of success of a process of the second industrial component, or facilitating maintenance on the second industrial component.” ([0027-0029] “This indication can increase machine life by not allowing root causes to run uncorrected (such as pump cavitation under certain process loads).” Also see [0056-0060] “balance fault”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the element of extending equipment’s life corresponding to the fault/ malfunctioning diagnostic results of Bouse to be part of the diagnostic corresponding elements and responses, wherein such aspect would benefit Brown’s teaching as such concept would improve the performance and increase the efficacy of Brown, wherein faults to be balanced and equipment life to be extended along with the advantage of preventive maintenance and smooth performance (Bouse [0027-0029] and [0056-0060])
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0310747 A1, Cohn et al is drawn to autonomous centralized peer to peer telemetry.                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/           Primary Examiner, Art Unit 2865    
5/31/2022